DETAILED ACTION
This office action response the Request for Continued Examination application on 11/10/2020.
Claims 1-5, 7, and 10 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Response to Amendment
This communication is in response to the amendments filed on November 10, 2020. Claims 1, 7, and 10 have been amended. Claim 1-5, 7, and 10 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 10 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (U.S. Patent Application Publication No. 2015/0365880), (“Malladi”, hereinafter), in view of Lee et al. (U.S. Patent Application Publication No. 2009/0017824), (“Lee”, hereinafter), and further in view of  Papasakellariou et al. (U.S. Patent Application Publication No. 2016/0050667), (“Papasa”, hereinafter). 
As per Claim 1, Malladi discloses a communication device for handling a channel access procedure ([see, e.g., items 115-e, [0253], and Fig. 40]), comprising: 
a storage device ([see, e.g., items 4015, [0253], and Fig. 40]); and 

receiving a system information (SI) broadcasted by a first cell of a first BS ([see, e.g., the UE may receive a system information block (SIB) over an unlicensed radio frequency spectrum band, [0174], and Fig. 21]), wherein the SI configures a first energy detection threshold ([see, e.g., the SIB may include a CCA energy threshold, [0079, 0123]]); and 
performing a first channel access procedure on a first unlicensed carrier according to the first energy detection threshold ([see, e.g., wherein the CCA energy threshold may indicate a threshold amount of measured energy on the unlicensed radio frequency spectrum band indicating that the unlicensed radio frequency spectrum band is occupied, the UE has gained channel access by successfully performing a CCA, [0079, 0096, 0123], and Fig. 23]). 
Malladi doesn’t appear explicitly disclose: wherein the instructions further comprise: 
receiving a handover command from the first BS on a RRC connection with the first BS, wherein the handover command configures a second energy detection threshold and indicates a second cell of the first BS OR a second BS to be handed over to by the communication device; 
determining the second energy detection threshold according to a second absolute maximum energy detection threshold value indicated in the handover command OR according to a second offset to a default maximum energy detection threshold value indicated in the handover command; and 
performing a second channel access procedure via the second cell on a second unlicensed carrier according to the second energy detection threshold.
However, Lee discloses receiving a handover command from the first BS on a RRC connection with the first BS ([see, e.g., the URR_HANDOVER_COMMAND message is received, [0030-0033], and Fig. 1]), wherein the handover command configures a second energy detection threshold and indicates a second cell of the first BS OR a second BS to be handed over to by the communication device ([see, e.g., the decides to trigger the handover based on the received HANDOVER_COMMAND when the UMA coverage signal quality is less than a predetermined threshold, which means handover command is configure the coverage signal quality predetermined threshold,  [0030-0033, 0073], and Fig. 1]); 
determining the second energy detection threshold according to a second absolute maximum energy detection threshold value indicated in the handover command OR according to a second offset to a default maximum energy detection threshold value indicated in the handover command ([see, e.g., determined the signal quality predetermined threshold (corresponding to energy detection threshold value),  when at least one of conditions specified is satisfied, indicates initiated the  HANDOVER_COMMAND, (see, [0033, 0069, 0073], and Fig. 4]); and 
performing a second channel access procedure via the second cell on the first or a second unlicensed carrier according to the second energy detection threshold ([see, e.g., the received signal strength or the signal quality of a serving cell, handover 
In view of the above, having the system of Malladi and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Lee. The motivation for doing so would have been to provide efficient handover technique results optimizing the network's efficiency and improves service quality (Lee, ¶ [0006]).
Malladi and Lee doesn’t appear explicitly disclose:
transmitting a random access preamble when the communication device detects that the first unlicensed carrier is idle according to the first channel access procedure;
transmitting a random access preamble or a handover complete message via the second cell when the communication device detects that the first or second unlicensed carrier is idle according to the second channel access procedure.  
However, Papasa discloses transmitting a random access preamble when the communication device detects that the first unlicensed carrier is idle according to the first channel access procedure ([see, e.g., the RA preamble transmission on the unlicensed carrier when detecting obtains access to the unlicensed carrier during the channel assignment (CCA) process, [0108, 0114-0119, 0121-0123], and Fig. 9-10]); and 
transmitting a random access preamble or a handover complete message via the second cell when the communication device detects that the first or second unlicensed carrier is idle according to the second channel access procedure 
In view of the above, having the system of Malladi and then given the well-established teaching of Papasa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Papasa. The motivation for doing so would have been to provide support communication on licensed carrier and on unlicensed carrier results improvements in radio interface efficiency and coverage is of paramount importance (Papasa, ¶ [0003]).
As per Claim 2, Malladi and Lee disclose the communication device of claim 1, and Malladi further discloses wherein the instructions further comprise: 
performing a transmission on the first unlicensed carrier, when the communication device detects that the first unlicensed carrier is idle according to the first channel access procedure ([see, e.g., The downlink channel 220 may be associated with a frequency F1 in an unlicensed radio frequency spectrum band, [0053]]). 
As per Claim 10, Malladi discloses a second base station (BS) for handling a channel access procedure ([see, e.g., items 115-d, [0253], and Fig. 39]), comprising: 
a storage device ([see, e.g., items 3980, [0246], and Fig. 39]); and 
a processing circuit, coupled to the storage device ([see, e.g., items 3980 and a processor module 3970, [0246], and Fig. 39]), wherein the storage device stores, and the processing circuit is configured to execute instructions of: 

Malladi doesn’t appear explicitly disclose: the second BS receiving a handover request message requesting a handover for a communication device, from a first BS; and 
the second BS transmitting a handover request acknowledge message comprising a handover command to the first BS, in response to the handover request message, wherein the handover command orders the communication device to hand over to the cell and indicates a second energy detection threshold for the communication device to perform a second channel access procedure on the unlicensed carrier of the cell according to the second energy detection threshold.
However, Lee discloses the second BS receiving a handover request message requesting a handover for a communication device, from a first BS ([see, e.g., received handover request, [0030-0031, 0044-0052], and Fig. 1-2]);

In view of the above, having the system of Malladi and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Lee. The motivation for doing so would have been to provide efficient handover technique results optimizing the network's efficiency and improves service quality (Lee, ¶ [0006]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (U.S. Patent Application Publication No. 2015/0365880), (“Malladi”, hereinafter), in view of Lee, and further in view of Babaei et al. (U.S. Patent Application Publication No. 2017/0230944), (“Babaei”, hereinafter). 
As per Claim 3, Malladi and Lee disclose the communication device of claim 1, and Malladi doesn’t appear explicitly disclose: wherein the instructions further comprise: determining the first energy detection threshold according to a first absolute maximum energy detection threshold value indicated in the SI or according to a first offset to a default maximum energy detection threshold value indicated in the SI.
However, Babaei discloses determining the first energy detection threshold according to a first absolute maximum energy detection threshold value indicated in the SI or according to a first offset to a default maximum energy detection threshold value indicated in the SI ([see, e.g., the first energy detection threshold may be considered as a maximum energy detection threshold disclosed, [0142, 0185], and Fig. 17]).
In view of the above, having the system of Malladi and then given the well-established teaching of Babaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Babaei. The motivation for doing so would have been to provide dynamically changing the modulation and coding scheme results optimizing the network's efficiency (Babaei, ¶ [0005]).
As per Claim 4, Malladi, Lee, and Babaei disclose the communication device of claim 3, and Malladi doesn’t appear explicitly disclose: wherein the instructions further comprise: 
determining the first energy detection threshold according to the default maximum energy detection threshold value, when the SI does not configure the first energy detection threshold. 
However, Babaei discloses determining the first energy detection threshold according to the default maximum energy detection threshold value, when the SI does 
In view of the above, having the system of Malladi and then given the well-established teaching of Babaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Babaei. The motivation for doing so would have been to provide dynamically changing the modulation and coding scheme results optimizing the network's efficiency (Babaei, ¶ [0005]).
As per Claim 5, Malladi and Lee disclose the communication device of claim 1, and Malladi doesn’t appear explicitly disclose: wherein the instructions further comprise: 
receiving a dedicated radio resource control (RRC) message from the first BS on a RRC connection with the first BS, wherein the dedicated RRC message configures a second energy detection threshold; and 
performing a second channel access procedure according to the second energy detection threshold.
However, Babaei discloses receiving a dedicated radio resource control (RRC) message from the first BS on a RRC connection with the first BS, wherein the dedicated RRC message configures a second energy detection threshold ([see, e.g., wherein the eNB may transmit one or more RRC message, the wireless devices receiving RRC message, the RRC message may comprise parameters on threshold [0142], and Fig. 17]); and 

In view of the above, having the system of Malladi and then given the well-established teaching of Babaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Babaei. The motivation for doing so would have been to provide dynamically changing the modulation and coding scheme results optimizing the network's efficiency (Babaei, ¶ [0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (U.S. Patent Application Publication No. 2015/0365880), (“Malladi”, hereinafter), in view of Babaei et al. (U.S. Patent Application Publication No. 2017/0230944), (“Babaei”, hereinafter). 
As per Claim 7, Malladi discloses a base station (BS) for handling a channel access procedure ([see, e.g., items 115-d, [0253], and Fig. 39]), comprising: 
a storage device ([see, e.g., items 3980, [0246], and Fig. 39]); and 
a processing circuit, coupled to the storage device ([see, e.g., items 3980 and a processor module 3970, [0246], and Fig. 39]), wherein the storage device stores instructions, and the processing circuit is configured to execute instructions of: 
the BS broadcasting a first system information (SI) via a cell ([see, e.g., wherein the UE may receive a system information block (SIB) over an unlicensed radio frequency spectrum band, advertised in the eSIB the UE, [0151, 0174], and Fig. 21]), 
Malladi doesn’t appear explicitly disclose:
the BS determining a first energy detection threshold, when an energy level or an interference level is lower than or equal to a first threshold; determining a second energy detection threshold, when the energy level or the interference level is higher than the first threshold or a second threshold; and the BS broadcasting a second SI via the cell of the BS on the unlicensed carrier, wherein the second SI configures the second energy detection threshold for the communication device to perform a second channel access procedure on the unlicensed carrier according to the second energy detection threshold.  
However, Babaei discloses the BS determining a first energy detection threshold, when an energy level OR an interference level is lower than or equal to a first threshold ([see, e.g., energy detection threshold employed for adjusting an LBT threshold value,  threshold values compared with the second lower threshold, [0142, 0163, 0178], and Fig. 1]); determining a second energy detection threshold, when the energy level OR the interference level is higher than the first threshold or a second threshold ([see, e.g., 
the BS broadcasting a second SI via the cell of the BS on the unlicensed carrier, wherein the second SI configures the second energy detection threshold for the communication device to perform a second channel access procedure on the unlicensed carrier according to the second energy detection threshold ([see, e.g., the first energy detection threshold may be considered as a maximum energy detection threshold, such a node receives energy greater than this threshold level, operating in an unlicensed spectrum, [0132, 0142, 0185], and Fig. 17]).
In view of the above, having the system of Malladi and then given the well-established teaching of Babaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Malladi as taught by Babaei. The motivation for doing so would have been to provide dynamically changing the modulation and coding scheme results optimizing the network's efficiency (Babaei, ¶ [0005]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468      
/PARTH PATEL/Primary Examiner, Art Unit 2468